Citation Nr: 0206427	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  99-24 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an effective date prior to May 15, 1996 for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).  

(The issues of service connection for a claimed back injury 
causing deterioration of the spine with loss of strength in 
hands and arms and service connection for a skin rash, 
weakness in the arms and legs and deterioration of the spine 
claimed as due to exposure to herbicides will be the subjects 
of a later decision.)  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1967 to October 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by the RO.  

The case was remanded by the Board to the RO in January 2001 
for additional development of the record.  

It is also noted that the Board is undertaking additional 
development on the issues of service connection for a claimed 
back injury causing deterioration of the spine with loss of 
strength in the hands and arms and service connection for a 
skin rash, weakness in the arms and legs and deterioration of 
the spine claimed as due to exposure to herbicides, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing those issues.  



FINDINGS OF FACT

1.  The veteran's informal claim was received at the RO on 
December 30, 1994; his formal claim of service connection for 
PTSD was received at the RO in January 1995.  

2.  In a June 1998 rating action, the RO granted service 
connection for PTSD and a assigned a 70 percent rating, 
effective on May 15, 1996.  

3.  The veteran is shown to have likely been suffering from 
PTSD when he submitted his informal claim on December 30, 
1994.  



CONCLUSION OF LAW

An earlier effective date of December 30, 1994, for the grant 
of service connection for PTSD is assignable.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2001; 38 C.F.R. §§ 3.155, 
3.303, 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(a) (2001).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his duly authorized representative, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2001).  

The veteran was discharged from service in October 1970.  

On December 30 1994, an informal claim was received at the 
RO, followed by a formal claim of service connection for PTSD 
received in January 1995.  

In a June 1995 rating decision, the RO denied service 
connection for PTSD based on a finding that PTSD had not been 
diagnosed.  

The medical evidence at that time included that of an April 
1995 VA psychiatric testing report which concluded that while 
the veteran had some symptoms of PTSD, he did not appear to 
meet the diagnostic criteria for the diagnosis.  As part of 
the diagnosis, the examiner noted, "PTSD not diagnosed in 
this examination."

In addition, a July 1995 VA inpatient summary report shows 
that the veteran was admitted in May 1995 for psychiatric 
hospitalization.  The diagnosis upon discharge was adjustment 
disorder with depressed mood; rule out post-traumatic stress 
disorder.  

Furthermore, an August, 1995 VA psychiatric admission report 
shows that the veteran was admitted for one day for a PTSD 
evaluation.  The diagnosis was that of adjustment disorder 
and alcohol dependence in remission with PTSD specifically 
ruled out.  

Finally, in a May 15, 1996 handwritten progress note, the 
veteran was assessed as having PTSD symptoms.  

The veteran's alleged stressors were thereafter verified 
based on information gathered from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  

Based on the evidence as noted hereinabove, the RO determined 
that, although the veteran's claim of service connection for 
PTSD was received at the RO in December 1994, that the date 
of entitlement did not arise until May 15, 1996, the date on 
which the first PTSD diagnosis was made.  

The Board notes, however, that submitted medical records 
include that of a January 1985 clinical document showing the 
diagnosis of Post-traumatic stress syndrome (PTSS) may have 
been overlooked.  The record shows that the veteran was 
afforded an "Agent Orange examination" in January 1985.  
The examination report indicates that the veteran reported 
that his "nerves were gone."  The veteran got easily 
irritated and upset at minor events.  The diagnosis included 
that of PTSS (post-traumatic stress syndrome).  

As noted hereinabove, the applicable law and regulations 
concerning effective dates state that, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance or a claim for increase will be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400(a) (2001).  

In this case, the veteran filed an informal claim, received 
at the RO on December 30, 1994.  A formal claim subsequently 
followed shortly thereafter and was received at the RO in 
January 1985.  Since the formal claim was received within a 
year of the informal claim, the date of receipt of the 
informal claim is considered the date of receipt of claim.  

In this case, based on its review of the entire evidentiary 
record, the Board finds that the veteran is shown to have 
likely been suffering PTSD when he submitted his informal 
claim on December 30, 1994.  

As such, the effective date of service connection for the 
grant of PTSD should be December 30, 1994, the date of the 
receipt of the claim at the RO.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  

The Board notes that the RO has had an opportunity to address 
this new legislation with regard to the veteran's claim.  
More specifically, the RO sent a letter to the veteran in 
April 2001 explaining the VCAA and what was needed to 
substantiate his claims.  

Moreover, in light of the favorable action taken hereinabove, 
the veteran is not prejudiced thereby and no further 
assistance in developing the facts pertinent to his claim is 
required.  In this case, the Board finds that there is 
sufficient evidence of record to decide his claim properly.  



ORDER

An effective date of December 30, 1994 for the grant of 
service connection for PTSD is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

